Citation Nr: 0636904	
Decision Date: 11/28/06    Archive Date: 12/06/06

DOCKET NO.  02-13 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for chronic lymphocytic 
leukemia, including as secondary to radiation exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1955 to 
December 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.

In January 2003, the veteran testified during a hearing 
before the undersigned Acting Veterans Law Judge; a 
transcript of that hearing is of record.

In July 2003, the Board remanded the veteran's claim to the 
RO for further evidentiary development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, the Board finds that further remand of this 
matter is warranted, even though such action will, 
regrettably, further delay an appellate decision on the claim 
on appeal.

When the claim was remanded in July 2003, the RO was 
instructed to undertake evidentiary development pursuant to 
38 C.F.R. § 3.311 (2006), to include obtaining all 
information concerning the veteran's possible exposure to 
radiation.  In response to the RO's request for information, 
the RO received a letter in February 2006, from the Air Force 
Medical Support Agency (AFMSA), Radiation Protection Division 
at Boiling Air Force Base in Washington D.C.  The letter 
noted the veteran's correct name and social security number 
in the subject line; however, the letter discussed an 
individual with a completely different name, and found that a 
search of records of occupational radiation exposure 
monitoring found no external or internal exposure data on 
that individual.  In view of this discrepancy, the Board 
finds that the RO should submit another request to the AFMSA 
for the required information pursuant to 38 C.F.R. § 3.311.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1.  The RO should again contact the Air 
Force Medical Support Agency/Radiation 
Protection Division and request that they 
conduct another search of their records 
for possible radiation exposure of the 
veteran, including all required dose 
information.  Information concerning the 
veteran's possible exposure to radiation 
that is contained in his DD Form 1141 and 
service medical records should be 
forwarded pursuant to 38 C.F.R. § 3.311, 
if appropriate.    

2.  If the additional search reveals that 
the veteran was exposed to radiation, the 
RO should refer the case to an 
appropriate specialist for a medical 
opinion as to whether it is at least as 
likely as not that the veteran's chronic 
lymphocytic leukemia is the result of his 
exposure to radiation in service.

3.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

4.  Upon completion of the requested 
development of the record, the RO should 
again consider the veteran's claim.  If 
action taken remains adverse to him, he 
and his accredited representative should 
be furnished with a supplemental 
statement of the case and should be given 
an opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JAMES R. SIEGEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


